Exhibit 10.1

August 11, 2011

RELEASE AND SEVERANCE COMPENSATION AGREEMENT

THIS RELEASE AND SEVERANCE COMPENSATION AGREEMENT (the “Agreement”) is made and
entered into effective September 1. 2011, (the “Effective Date”) between and
among Ross E. Taubman, DPM an individual (the “Executive”) and ProAssurance
Group Services Corporation, an Alabama corporation (“PRA Group Services”), on
its own behalf and on behalf of Podiatry Insurance Company of America (“PICA”)
and ProAssurance Corporation (“ProAssurance”). ProAssurance Group Services
Corporation, Podiatry Insurance Company of America, and ProAssurance Corporation
are hereinafter collectively referred to as the “Companies.”

RECITALS:

The Executive, as of the Effective Date, has agreed to leave private practice
and become an executive officer of PICA in which capacity he will provide
provides services to the Companies as an at will employee.. Executive will be
employed at PICA’s offices located at 3000 Meridian Boulevard, Suite 400,
Franklin, Tennessee 37067 in Williamson County, Tennessee, which will be
Executive’s primary location of employment on date of this Agreement. The
Companies have offered to expand protection to the Executive in the form of
severance benefits payable on termination of employment under certain
circumstances in consideration of Executive’s agreement to become an employee of
PRA Group Services. PRA Group Services and Executive have entered into this
Agreement to evidence the terms and conditions for payment of severance benefits
upon termination of Executive’s employment as described herein.

AGREEMENT

NOW, THEREFORE, These Premises considered, and in consideration of the mutual
covenants and promises in this Agreement, the sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

(a) “Annual Base Salary” of the Executive shall be defined as the Executive’s
annual base rate of compensation in effect as of the Date of Termination (herein
defined), but in no event less than the greater of: (A) the Executive’s initial
annual base rate of $350,000; or (B) the Executive’s annual base rate of
compensation in effect as of the end of the last calendar quarter preceding the
Date of Termination.

(b) “Average Annual Incentive Award(s) and Bonus(es)” of the Executive shall be
defined as the amount equal to the average of the annual incentive award(s) and
bonus(es) paid to Executive in each of the three complete calendar years prior
to the Date of Termination or, if shorter, in each of the complete calendar
years during the Executive’s entire period of employment with the Companies. The
Annual Incentive Award(s) and Bonus(es) shall mean the dollar value of the cash
or other consideration paid to the Executive by the Companies



--------------------------------------------------------------------------------

as annual performance based compensation (whether or not deferred) in each
calendar year during said period; the performance based compensation shall be
deemed to be paid to Executive in the calendar year that the Executive is
notified of the amount of the award of the performance based compensation and
has the right to accept payment of the award. The Executive’s annual incentive
awards and bonuses do not include long-term incentive compensation; therefore,
Annual Incentive Awards and Bonuses shall be calculated excluding the value of
options to purchase stock, performance shares, restricted stock units, or other
long-term incentives;

(c) “Beneficial Ownership” is used as such term is used within the meaning of
Rule 13d-3 promulgated under the Exchange Act.

(d) “Board” means the Board of Directors of ProAssurance either acting as a full
Board or through its Compensation Committee.

(e) “Cause” means: (i) the Executive has been convicted in a federal or state
court of a crime classified as a felony; (ii) action or inaction by the
Executive (A) that constitutes embezzlement, theft, misappropriation or
conversion of assets of the Companies which alone or together with related
actions or inactions involve assets of more than a de minimus amount or that
constitutes intentional fraud, gross malfeasance of duty, or conduct grossly
inappropriate to Executive’s office, and (B) such action or inaction has
adversely affected or is likely to adversely affect the business of the
Companies, taken as a whole, or has resulted or is intended to result in a
direct or indirect gain or personal enrichment of Executive to the detriment of
the Companies; or (iii) Executive has been grossly inattentive to, or in a
grossly negligent manner failed to competently perform, Executive’s job duties
and the failure was not cured within 45 days after written notice from
ProAssurance.

(f) “Code” means the Internal Revenue Code of 1986, as amended

(g) “Change of Control” shall mean the occurrence of any one of the following
events during the term of this Agreement:

(i) an acquisition of the voting securities of ProAssurance by any Person,
immediately after which such Person has Beneficial Ownership of more than 50.1%
of the combined voting power of ProAssurance’s then outstanding voting
securities, or an acquisition of the voting securities of PICA by any Person,
other than a direct or indirect subsidiary of ProAssurance, immediately after
which such Person has Beneficial Ownership of more than 50.1% of the combined
voting power of PICA’s then outstanding voting securities;

(ii) a merger, consolidation or reorganization involving ProAssurance or PICA in
which an entity other than ProAssurance or PICA (as applicable) is the surviving
entity or in which ProAssurance or PICA (as applicable) is the surviving entity
and any one Person, or more than one Person acting as a group (as defined in
Section 409A of the Code), acquires ownership of stock of ProAssurance or PICA
(as applicable) that together with the stock held by such Person or group,
constitutes more than 50.1% of the outstanding voting securities of the
surviving entity; or

(iii) the sale or other disposition of substantially all of the assets of
ProAssurance or PICA (as defined in the regulations under Section 409A of the
Code); or

 

2



--------------------------------------------------------------------------------

(iv) any other transaction that results in ProAssurance no longer having direct
or indirect control of a majority of the outstanding voting securities of PICA
or the successor to its business, so long as any one Person, or more than one
Person acting as a group (as defined in Section 409A of the Code), acquires
ownership of stock of PICA or the successor to its business that, together with
the stock held by such Person or group, constitutes more than 50.1% of the
outstanding voting securities of the surviving entity.

In no event shall a Change of Control be deemed to have occurred, with respect
to Executive, if the Executive is part of a purchasing group which consummates a
Change of Control Transaction. The Executive shall be deemed “part of a
purchasing group” for purposes of the preceding sentence if the Executive is an
equity participant or has agreed to become an equity participant in the
purchasing company or group (except for ownership of less than 5% of the stock
of the purchasing company).

(h) “Change of Control Transaction” means any of the transactions as described
in subparagraphs (i), (ii) and (iii) of Section 1(g) hereof.

(i) “Disability” means a serious injury or illness that requires Executive to be
under regular care of a licensed medical physician and renders the Executive
incapable of performing the essential functions of the Executive’s position for
twelve (12) consecutive months as determined by the Board in good faith and upon
receipt of and in reliance on competent medical advice from one or more
individuals selected by the Board, who are qualified to give professional
medical advice. Executive will submit to such medical or psychiatric
examinations and tests as such medical professional deems necessary to make any
determination of Executive’s Disability and consent to such medical professional
sharing the results of such examination with a representative of the Board.

(j) “Date of Termination” means Executive’s “separation from service” (as
defined in Section 1.409A-3(a)(1) of the Treasury Regulations).

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Good Reason” shall constitute any of the following circumstances if they
occur without the Executive’s express written consent during the term of this
Agreement: (i) a material diminution in the Executive’s authority, duties or
responsibilities such that Executive no longer holds a position with executive
level responsibilities consistent with the Executive’s training and experience;
(ii) the Companies require a material change in the Executive’s primary location
of employment of more than 100 miles from the location of the Executive’s
primary location of employment on date of this Agreement; (iii) the Companies
materially reduce the Executive’s incentive compensation opportunities and
employee benefits to a level that is less than is provided to other executives
of comparable rank with the Companies; (iv) a material breach by the Companies
of any provision of this Agreement; (v) a material reduction by the Companies in
the Executive’s Annual Base Salary (herein defined); (vi) the termination or
non-renewal of this Agreement by the Companies except for the automatic
termination of this Agreement at the expiration of the term that includes the
date when the Executive reaches 65 years of age.

 

3



--------------------------------------------------------------------------------

(m) “Severance Benefits” means the payments and other benefits to be provided to
the Executive under Section 3(a) or (b) hereof.

2. Term of Agreement. This Agreement shall continue in effect for an initial
period commencing on the Effective Date and ending on August 31, 2013 (the
“Initial Term”). Thereafter, this Agreement shall automatically be extended for
successive terms of one year (each a “Renewal Term”), except that this Agreement
shall not be renewed and shall terminate automatically and without any action of
the Companies or the Executive at the expiration of the term that includes the
date when the Executive reaches 65 years of age. If not sooner terminated, any
of the Companies may elect to terminate this Agreement at the expiration of the
then current term by delivery of written notice of the termination of this
Agreement at least six months prior to the commencement of any renewal term.

3. Severance Benefits.

(a) If (A) during the Initial Term of this Agreement the Companies terminate the
employment of Executive for any reason other than Cause, death or Disability, or
the Executive terminates employment with the Companies for Good Reason, and
(B) the Executive executes the Release as required in Section 3(c) hereof, the
Executive shall receive the following benefits:

(i) Executive shall receive an amount equal to two (2) years of Annual Base
Salary;

(ii) An amount equal to two (2) times the Average Annual Incentive Award(s) and
Bonus(es); provided that for any Date of Termination occurring during the
Initial Term, the amount paid under this Section 3(a)(ii) shall not be less than
$70,192 Subject to the foregoing, the Average Annual Incentive Award(s) and
Bonus(es)” shall be calculated in the manner set forth in Section 1(b) hereof;
and

(iii) Payment of the Executive’s monthly COBRA premiums for continued health and
dental insurance coverage for the shorter of the following: eighteen (18) months
from the Date of Termination or until the Executive becomes eligible for
substantially similar coverage under a subsequent employer’s group health plan;
and

(iv) Outplacement services that are customary to Executive’s position.

(b) (1) If (A) during a Renewal Term of this Agreement the Companies terminate
the employment of Executive for any reason other than Cause, death or
Disability, or the Executive terminates employment with the Companies for Good
Reason, and (B) the Executive executes the Release as required in Section 3(c)
hereof, the Executive shall receive the following benefits:

(i) An amount equal to one (1) year of Executive’s Annual Base Salary;

 

4



--------------------------------------------------------------------------------

(ii) An amount equal to the Average Annual Incentive Award(s) and Bonus(es). The
Average Annual Incentive Award(s) and Bonus(es)” shall be calculated in the
manner set forth in Section 1(b) hereof; and

(iii) Payment of the Executive’s monthly COBRA premiums for continued health and
dental insurance coverage for the shorter of the following: (A) twelve
(12) months from the Date of Termination or until the Executive becomes eligible
for substantially similar coverage under a subsequent employer’s group health
plan; and

(iv) Outplacement services that are customary to Executive’s position.

(b) (2) Notwithstanding the provisions of Section 3(b)(1) hereof, the Executive
shall receive the Severance Benefits described in this Section 3(b)(2) in lieu
of and not in addition to the Severance Benefits described in Section 3(b)(1)
hereof if all of the following conditions are satisfied: (A) a Change of Control
Transaction occurs during the term of this Agreement; (B) during the period
commencing on the date of the Change of Control Transaction and ending two
(2) years after the effective date of the Change of Control Transaction, (x) the
Companies terminate the employment of Executive for any reason other than Cause,
Disability or death, or (y) the Executive terminates employment with the
Companies for Good Reason; and (C) the Executive executes the Release as
required in Section 3(c) hereof. In such event, the Severance Benefits payable
to the Executive pursuant to this Section 3(b) shall be as follows:

(i) An amount equal to two (2) times the Executive’s Annual Base Salary;

(ii) An amount equal to two (2) times the Average Annual Incentive Award(s) or
Bonus(es). The Average Annual incentive Award(s) and Bonus(es) shall be
calculated in the manner set forth in Section 1(b) hereof;

(iii) Payment of the Executive’s monthly COBRA premiums for continued health and
dental insurance coverage for the shorter of the following: eighteen (18) months
from the Date of Termination or until the Executive becomes eligible for
substantially similar coverage under a subsequent employer’s group health plan;
and

(iv) Outplacement services that are customary to Executive’s position.

(c) Executive understands and agrees that the payment of the Severance Benefits
described in subparagraphs (i) and (ii) of Section 3(a) or subparagraphs (i) and
(ii) of either Section 3(b)(1) or Section 3(b)(2) hereof is subject to and
conditioned upon Executive’s execution of the Release substantially in the form
attached hereto as Exhibit A within twenty-two (22) days after the Date of
Termination without subsequent revocation by Executive within seven (7) days
after the execution of the Release. Subject to the foregoing, payment of the
Severance Benefits, described in subparagraphs (i) (Annual Base Salary) and
(ii) (Average Annual Incentive Award(s) or Bonus(es)) of Section 3(a),
Section 3(b)(1) and Section 3(b)(2) hereof shall be made to Executive in cash or
good funds in substantially equal installments during the Restricted Period (as
defined in Section 6 hereof) in accordance with the normal payroll practices of
ProAssurance in effect as of the Date of Termination commencing on the first
payroll payment date following the expiration of thirty (30) days after the Date
of

 

5



--------------------------------------------------------------------------------

Termination; provided that the obligation of the Companies to pay such Severance
Benefits to the Executive shall be subject to termination as provided in
Section 8 hereof in the event the Executive violates the covenants under either
Section 6 or 7 hereof. The Companies shall withhold from any amounts payable
under this Agreement all federal, state, city or other income and employment
taxes that shall be required. Notwithstanding the foregoing, if the Executive is
a “specified employee” within the meaning of Code Section 409A(a)(2)(B)(i), the
payment schedule for Severance Benefits shall be modified or adjusted to provide
that no payments shall be made until the expiration of six (6) months following
the Date of Termination. In the event that payments are so delayed, a lump sum
payment of the accumulated unpaid amounts attributable to the six (6) month
period shall be made to Executive on the first day of the seventh month
following the Date of Termination. This six month delay shall not apply to any
Severance Benefits which are not subject to the requirements of Section 409A of
the Code by reason of their being separation pay upon an involuntary separation
from service and their meeting the requirements and limitations of the
regulations under the above referenced Code section. In no event shall the
aggregate amount of Severance Benefits be reduced as a result of such
modification or adjustment. For purposes of Section 409A of the Code, the right
to the series of installment payments is to be treated as a right to receive a
series of separate payments.

(d) The outplacement services included in the Severance Benefits shall be
provided to the Executive promptly after the execution of the Release but not
later than the end of the calendar year following the year in which the Date of
Termination occurred.

(e) The Executive shall be entitled to the following in addition to and not in
limitation of the Severance Benefits: (i) accrued and unpaid base salary as of
the Date of Termination; (ii) accrued vacation and sick leave, if any, on Date
of Termination in accordance with the then current policy or plan of the
Companies with respect to terminated employees generally; and (iii) vested
benefits under the Companies’ employee benefit plans in which the Executive was
a participant on Date of Termination, which vested benefits shall be paid or
provided for in accordance with the terms of said employee benefit plans.

(f) The Executive shall not be entitled to receive Severance Benefits if
employment with the Companies is terminated by reason of death or Disability of
Executive; or by reason of termination of employment by the Executive without
Good Reason; or by reason of termination of employment by the Companies with
Cause.

(g) The Executive shall be under no duty or obligation to seek or accept other
employment and shall not be required to mitigate the amount of the Severance
Benefits provided under the Agreement by seeking employment or otherwise;
provided, however, that the Executive shall be required to notify the Companies
if the Executive becomes covered by a health or dental care program providing
substantially similar coverage, at which time health or dental care continuation
coverage provided under this Agreement shall cease.

4. Good Reason for Termination. In the event that Executive desires to terminate
employment with the Companies for Good Reason, the Executive must provide the
Companies with written notice no later than 45 calendar days after the Executive
knows or should have known that Good Reason has occurred. Following the
Executive’s notice, the Companies shall have 45 calendar days to rectify the
circumstances causing the Good Reason. If

 

6



--------------------------------------------------------------------------------

the Companies fail to rectify the event(s) causing the Good Reason within the 45
day period after the Executive’s notice, or if any of the Companies delivers to
the Executive written notice stating that the circumstances cannot or shall not
be rectified, the Executive shall be entitled to assert Good Reason and
terminate employment on or before 90 days after the delivery of the Executive’s
notice. Should Executive fail to provide the required notice in a timely manner,
Good Reason shall not be deemed to have occurred as a result of that event. The
term of this Agreement shall not be deemed to have expired during the notice
period, however, as long as the Executive has provided notice within the term.

5. Cause. If the Executive’s employment relationship with the Companies is
terminated by the Companies for Cause, the Executive shall not be eligible for
Severance Benefits and all rights of the Executive and obligations of the
Companies under this Agreement shall expire. Any termination of the Executive’s
employment by the Companies for Cause shall be communicated by a notice of
termination to the Executive. The notice of termination shall be a written
notice indicating the specific termination provision of this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
this provision. In the event the Executive disputes the basis for termination
for Cause, Executive may elect to bypass the claims procedure set forth in
Section 11 hereof and file for settlement of the dispute in arbitration as
provided in Section 12 hereof; provided that if the arbitrator rules in favor of
the Executive, the time for the execution of the Release under Section 3 hereof
shall be extended until twenty-two (22) days after the final decision by the
arbitrator, and in the event the Executive executes the Release during said
twenty-two (22) day period and does not revoke the Release within seven (7) days
after execution, the Executive shall be paid Severance Benefits as provided in
Section 3 hereof commencing on the first payroll payment date following the
expiration of thirty (30) days after the final decision of the arbitrator(or if
earlier, the December 31 coincident with or immediately following the final
decision of the arbitrator); and Executive shall be reimbursed for any COBRA
premiums that were paid by Executive in the interim period (but not exceeding
the maximum period specified under Section 3 hereof) between the termination of
employment for COBRA purposes and the Date of Termination as determined by the
arbitrator, with such reimbursement to be made on the first payroll payment date
following the final decision of the arbitrator (or if earlier, the December 31
coincident with or immediately following the final decision of the arbitrator).

6. Non-Competition and Nonsolicitation Covenant. The Executive will not during
the Restricted Period (herein defined):

(a) sell, solicit, induce, promote, facilitate, bring about, quote rates for,
receive, write, bind, broker, transfer, accept or direct replacement or renewal
insurance coverage or services for, or accept or direct any offer to purchase
medical professional liability insurance (as defined below), to or from, a
Customer (as defined below). In addition, and without limitation to the
foregoing, Executive shall not otherwise directly or indirectly suggest, advise
or attempt to persuade any Customer to discontinue any policy of insurance
issued by the Insurance Subsidiary or to cancel, replace or not renew such
policies nor shall Executive direct any Customers to obtain, renew or replace a
policy of medical professional liability insurance with or through any person
other than Employer; or

 

7



--------------------------------------------------------------------------------

(b) become Employed by a Competitor Company in a Primary Market Area of an
Insurance Subsidiary, except that Executive may be employed with a Competitor
Company so long as and on the condition that the Executive does not participate
in the medical professional liability insurance business of the Competitor
Company;

(c) solicit or induce any employees of the Companies to leave such employment or
accept employment with any other person or entity, or solicit or induce any
insurance agent of an Insurance Subsidiary to offer, sell or market medical
professional liability insurance for a Competitor Company in a Primary Market
Area of an Insurance Subsidiary.

For purposes of this Section 6 only, the following terms shall have the meanings
set forth below:

“Companies” has the meaning set forth in the initial paragraph of this
Agreement.

“Competitor Company” means an insurance company, insurance agency, business, for
profit or not for profit organization (other than the Companies) that provides,
or offers to provide medical professional liability insurance to health care
providers.

“Customer” means (A) any health care provider engaged in a podiatric or
chiropractic practice who or which was insured by an Insurance Subsidiary at any
time during Executive’s employment with the Companies or (B) any insured or
prospective insured of an Insurance Subsidiary with whom Executive had contact
with during and in connection with Executive’s employment with the Companies.

“Employed” includes activities as an owner, proprietor, employee, agent,
solicitor, partner, member, manager, principal, shareholder (owning more than 1%
of the outstanding stock), consultant, officer, director or independent
contractor.

“Health care providers” means physicians, dentists, podiatrists, physician
assistants, chiropractors, nurse practitioners, other individual health care
providers and hospital and other institutional health care providers.

“Insurance Subsidiary” means any direct or indirect subsidiary of ProAssurance
Corporation, including without limitation PICA and PACO Assurance Company, Inc.,
that offers medical professional liability insurance or non-risk bearing
products and services related to underwriting, claims or risk management, or
indemnification for medical professional liability.

“Medical professional liability insurance” means medical malpractice insurance
and reinsurance, and equivalent services such as administration of self-insured
trusts, claims management services and risk management services for health care
providers. “Medical professional liability insurance” does not include services
provided as an employee of a health care provider if such services are rendered
solely for the purpose of servicing medical professional liability risk of the
employer or that of its employees.

“Primary Market Area” means any state in which the Insurance Subsidiaries
derived more than $10 million in aggregate revenues from the sale of medical
professional liability insurance and non-risk bearing medical professional
liability services or products to health care providers in the most recent
complete fiscal year prior to the Date of Termination.

 

8



--------------------------------------------------------------------------------

“Restricted Period” means a period of twelve (12) months from the Date of
Termination; provided that in the event Severance Benefits are due to be paid to
the Executive under Section 3(b) (2) hereof, the Restricted Period shall be
extended and shall mean a period of twenty-four (24) months from Date of
Termination.

7. Confidentiality. Executive will remain obligated under any confidentiality or
nondisclosure agreement with or policy of the Companies (or any of them) that is
currently in effect or to which the Executive may in the future be bound. In
addition to and without limitation of the foregoing Executive understands,
acknowledges and agrees to the following:

(a) During the course of Executive’s employment with the Companies, certain
confidential information may have been divulged to or become known by Executive
in the nature of, but not limited to (i) information concerning the Companies’
and their affiliates’ current, former and prospective employees; (ii) business
practices and business plan; (iii) customer information; (iv) contract
information; (v) marketing strategies; (vi) business plans; (vii) product
information; (viii) policies and procedures; (ix) financial, pricing and wage
information; (x) administrative information; (xi) future plans of the Companies
and their affiliates; (xii) and other trade secrets, which is valuable,
confidential information of Companies and their affiliates (all of which is
referred to herein as “Confidential Information”), which Confidential
Information has been uniquely developed by the Companies and their affiliates
and cannot be readily obtained by third parties from outside sources.

(b) The Confidential Information is important and is an essential asset of the
Companies.

(c) Executive’s knowledge of the Confidential Information could be useful to a
competitor of the Companies, and their affiliates which do or intend to do
business in competition with the Companies or their affiliates.

In recognition of the facts expressed above, Executive expressly agrees that
Executive shall not use for Executive’s personal benefit, or disclose,
communicate or divulge to, or use for the direct or indirect benefit of any
person, firm, association or company, any confidential or competitive material
or information of the Companies or their affiliates, or Confidential
Information.

8 Reasonableness of Restrictions; Available Remedies.

(a) The Companies acknowledge and agree that the duties of Executive may require
that Executive must have and continue to have throughout the period of
employment the benefits and use of its goodwill, confidential information and
trade secrets to properly carry out Executive’s responsibilities, and that the
Companies accordingly promise to provide Executive with access to new and
additional confidential information and trade secrets as they are generated,
without regard to the duration of his employment, and to authorize Executive to
engage in activities that will create new and additional confidential
information and trade secrets. Executive and the Companies agree that the
restrictions contained in Sections 6 and 7 of this Agreement are fair and
reasonable in all respects, including the geographic and temporal restrictions,
and that the benefits described in this Agreement, to the extent any separate or
special consideration is necessary, are fully sufficient for Executive’s
obligations under this Agreement.

 

9



--------------------------------------------------------------------------------

(b) If the Executive is deemed to have materially breached the non-competition
covenants set forth in Section 6 hereof or the confidentiality covenants set
forth in Section 7 hereof, the Companies may, in addition to seeking an
injunction or any other remedy they may have, withhold or cancel any remaining
payments or benefits due to the Executive pursuant to Section 3 of this
Agreement. The Companies shall give prior or contemporaneous written notice of
such withholding or cancellation of payments in accordance with Section 3
hereof. If the Executive violates any of these covenants, the Companies shall be
further entitled to an immediate preliminary and permanent injunctive relief,
without bond, in addition to any other remedy which may be available to the
Companies.

9. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Companies and Executive and their respective devisees, heirs,
legal or personal representatives, successors and assigns. Notwithstanding the
foregoing, this Agreement is personal to the Executive and the rights and
obligations hereunder may not be assigned by Executive without the prior written
consent of ProAssurance. In the event that Executive dies while receiving
Severance Benefits under this Agreement, any remaining unpaid Severance Benefits
shall be paid to the estate of the Executive following the payment schedule set
forth in Section 3(c) of this Agreement after ProAssurance receives notice of
death and payment instructions from the representative of the estate of
Executive, but in no event shall any payment be made later than the December 31
immediately following the date payment is due or, if later, the 15th day of the
third calendar month following the date payment is due.

10. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand or commercial courier or mailed by
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses as set forth below or to such other
address as one party may have furnished to the other in writing in accordance
herewith.

 

 

Notice to the Executive:

    

Ross E. Taubman, DPM

    

Notice to the Companies:

    

ProAssurance Corporation

   Street Address:  

Mailing Address:

   100 Brookwood Place  

P. O. Box 590009

   Birmingham, Alabama 35209  

Birmingham, Alabama 35259-0009

    

Attention: President: cc Secretary

  

 

10



--------------------------------------------------------------------------------

11. Claims Procedure.

(a) The administrator for purposes of this Agreement shall be ProAssurance
(“Administrator”), whose address is 100 Brookwood Place, Birmingham, Alabama
35209; Telephone: (205) 877-4400. The “Named Fiduciary” as defined in
Section 402(a) (2) or ERISA, also shall be ProAssurance. ProAssurance shall have
the right to designate one or more employees of the Companies as the
Administrator and the Named Fiduciary at any time, and to change the address and
telephone number of the same. ProAssurance shall give the Executive written
notice of any change in the Administrator and Named Fiduciary, or in the address
or telephone number of the same.

(b) The Administrator shall make all determinations as to the right of any
person to receive benefits under the Agreement. Any denial by the Administrator
of a claim for benefits by the Executive (“the claimant”) shall be stated in
writing by the Administrator and delivered or mailed to the claimant within ten
(10) days after receipt of the claim, unless special circumstances require an
extension of time for processing the claim. If such an extension is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 10-day period. In no event shall such extension
exceed a period of ten (10) days from the end of the initial period. Any notice
of denial shall set forth the specific reasons for the denial, specific
reference to pertinent provisions of this Agreement upon which the denial is
based, a description of any additional material or information necessary for the
claimant to perfect the claim, with an explanation of why such material or
information is necessary, and any explanation of claim review procedures,
written to the best of the Administrator’s ability in a manner that may be
understood without legal or actuarial counsel.

(c) A claimant whose claim for benefits has been wholly or partially denied by
the Administrator may request, within ten (10) days following the receipt of
such denial, in a writing addressed to the Administrator, a review of such
denial. The claimant shall be entitled to submit such issues or comments in
writing or otherwise, as the claimant shall consider relevant to a determination
of the claim, and the claimant may include a request for a hearing in person
before the Administrator. Prior to submitting the request, the claimant shall be
entitled to review such documents as the Administrator shall agree are pertinent
to the claim. The claimant may, at all stages of review, be represented by
counsel, legal or otherwise, of the claimant’s choice. All requests for review
shall be promptly resolved. The Administrator’s decision with respect to any
such review shall be set forth in writing and shall be mailed to the claimant
not later than ten (10) days following receipt by the Administrator of the
claimant’s request unless special circumstances, such as the need to hold a
hearing, require an extension of time for processing, in which case the
Administrator’s decision shall be so mailed not later than twenty (20) days
after receipt of such request.

12. Arbitration. The parties to this Agreement agree that final and binding
arbitration shall be the sole recourse to settle any claim or controversy
arising out of or relating to a breach or the interpretation of this Agreement,
except as either party may be seeking injunctive relief. Either party may file
for arbitration. A claimant seeking relief on a claim for benefits, however,
must first follow the procedure in Section 11 hereof and may file for
arbitration within sixty (60) days following claimant’s receipt of the
Administrator’s written decision on review under Section 11(c) hereof, or if the
Administrator fails to provide any written decision under Section 11

 

11



--------------------------------------------------------------------------------

hereof, within 60 days of the date on which such written decision was required
to be delivered to the claimant as therein provided. The arbitration shall be
held at a mutually agreeable location, and shall be subject to and in accordance
with the arbitration rules then in effect of the American Arbitration
Association; provided that if the location cannot be agreed upon the arbitration
shall be held in Nashville, Tennessee. The arbitrator may award any and all
remedies allowable by the cause of action subject to the arbitration, but the
arbitrator’s sole authority shall be to interpret and apply the provisions of
this Agreement. In reaching its decision the arbitrator shall have no authority
to change or modify any provision of this Agreement or other written agreement
between the parties. The arbitrator shall have the power to compel the
attendance of witnesses at the hearing. Any court having jurisdiction may enter
a judgment based upon such arbitration. All decisions of the arbitrator shall be
final and binding on the parties without appeal to any court. Upon execution of
this Agreement, the Executive shall be deemed to have waived any right to
commence litigation proceedings regarding this Agreement outside of arbitration
or injunctive relief without the express consent of ProAssurance. The Companies
shall pay all arbitration fees and the arbitrator’s compensation. If the
Executive prevails in the arbitration proceeding, the arbitrator may require the
Companies to reimburse the Executive for the reasonable fees and expenses of
Executive’s personal counsel for his or her professional services rendered to
the Executive in connection with the enforcement of this Agreement. The amount
of expenses eligible for reimbursement during one calendar year may not affect
the expenses eligible for reimbursement in any other calendar year.

13. Miscellaneous.

(a) Except insofar as this provision may be contrary to applicable law, no sale,
transfer, alienation, assignment, pledge, collateralization or attachment of any
benefits under this Agreement shall be valid or recognized by the Companies.

(b) This Agreement is an unfunded deferred compensation arrangement for a member
of a select group of the Companies’ management and any exemptions under ERISA,
as applicable to such arrangement, shall be applicable to this Agreement.
Nothing in this Agreement shall require or be deemed to require the Companies or
any of them to segregate, earmark or otherwise set aside any funds or other
assets to provide for any payments made or required to be made hereunder.

(c) It is understood acknowledged and agreed that Executive is and will be an
“at will” employee of any one or more of the Companies. Nothing in this
Agreement shall be deemed to create an employment agreement between the
Executive and the Companies or any of them providing for Executive’s employment
for any fixed duration, nor shall it be deemed to modify or undercut the
Executive’s at will employment status with the Companies.

(d) It is understood and agreed by the Companies and Executive that the terms of
this Agreement relating to the payment of Severance Benefits are intended to
comply in all respects with the requirements of Code Section 409A. For purposes
of determining whether Severance Benefits may be payable to an Executive in
compliance with Code Section 409A, the Executive’s employment will be considered
as having been terminated for purposes of this Agreement if the parties
reasonably anticipate either (i) that Executive will no longer perform any
services for the Companies or (ii) that the level of bona fide services
performed for the

 

12



--------------------------------------------------------------------------------

Companies (whether as an employee or independent contractor) will permanently
decrease to no more than 20% of the average level of bona fide services
performed by Executive over the immediately preceding 36-month period (or the
full period of services to the Companies if Executive has been providing
services to the Companies for less than 36 months).

(e) Neither the provisions of this Agreement nor the severance benefits provided
hereunder shall reduce any amounts otherwise payable, or in any way diminish the
Executive’s rights as an employee of the Companies, whether existing now or
hereafter, under any benefit, incentive, retirement, stock option, stock bonus
or stock purchase plan, or any employment agreement or other plan or
arrangement.

(f) This Agreement sets forth the entire agreement between the parties with
respect to the matters set forth herein and supersedes in their entirety any
prior written or oral agreements or understandings between Executive and the
Companies regarding the subject matter of this Agreement; provided, however,
that the Companies are bound by the terms of the April 6, 2011 letter from
Gregory P. Jacobson to the Executive during the Initial Term of this Agreement
(attached to this Agreement as an Exhibit). This Agreement may not be modified
or amended except by written agreement intended as such and signed by all
parties.

(g) The Companies, from time to time, shall provide government agencies with
such reports concerning this Agreement as may be required by law, and shall
provide Executive with such disclosure concerning this Agreement as may be
required by law or as the Companies may deem appropriate.

(h) Executive and the Companies respectively acknowledge that each of them has
read and understand this Agreement, that they have each had adequate time to
consider this Agreement and discuss it with each of their attorneys and
advisors, that each of them understands the consequences of entering into this
Agreement, that each of them is knowingly and voluntarily entering into this
Agreement, and that they are each competent to enter into this Agreement.

(i) If any provision of this Agreement is determined to be unenforceable, at the
discretion of ProAssurance the remainder of this Agreement shall not be affected
but each remaining provision shall continue to be valid and effective and shall
be modified so that it is enforceable to the fullest extent permitted by law.
Moreover, in the event this Agreement is determined to be unenforceable against
any of the Companies, it shall continue to be valid and enforceable against the
other Companies.

(j) This Agreement will be interpreted as a whole according to its fair terms.
It will not be construed strictly for or against either party.

(k) Except to the extent that federal law controls, this Agreement is to be
construed according to Delaware law.

[Signatures on following page]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

EXECUTIVE:

 

Ross E. Taubman, DPM ProAssurance Group Services Corporation By:  

 

  Victor T. Adamo Its:   President ProAssurance Corporation By:  

 

  Victor T. Adamo Its:   President Podiatry Insurance Company of America By:  

 

  Jerry D. Brant, DPM Its:   President

 

14



--------------------------------------------------------------------------------

RELEASE IN CONJUNCTION WITH SEVERANCE COMPENSATION

This Release of Claims (“Release”) is given to ProAssurance Corporation
(“ProAssurance”), for itself and for its subsidiaries (including but not limited
to ProAssurance Group Services Corporation and Podiatry Insurance Company of
America) and any successor company that has assumed the Agreement to which this
Release was an attachment (all such organizations being referred to in this
Release as the “Companies”) and Ross E. Taubman, DPM (“Executive”).

The Companies and Executive have agreed to terminate their employment
relationship. To effect an orderly termination, the Executive, and the Companies
are entering into this Release.

1. Effective with the Date of Termination, Executive is relieved of all duties
and obligations to the Companies, except as provided in this Release or any
applicable provisions of the Release and Severance Compensation Agreement
between Companies and Executive, effective as of September 1, 2011
(“Agreement”), which survive termination of the employment relationship. Unless
otherwise specifically defined herein, capitalized terms shall have the meaning
attributed to them in the Agreement.

2. Executive hereby resigns as an officer and director, as applicable, of the
Companies effective on the Date of Termination and hereby waives any and all
rights Executive may otherwise have to continued employment with or
re-employment by the Companies or any parent, subsidiary or affiliate of
Companies.

3. Executive agrees that this Release, the Agreement and the Severance Benefits
provided under the Agreement are confidential and shall not be disclosed or
published directly or indirectly to third persons, except as necessary to
enforce its terms, by Executive or to Executive’s immediate family upon their
agreement not to disclose the fact or terms of this Release, or to Executive’s
attorney, financial consultant or accountant, except that Executive and the
Companies may disclose, as necessary, (i) the fact that Executive has terminated
Executive’s employment with the Companies, and (ii) the terms of this Agreement
and Severance Benefits as required under the securities laws and regulations and
the listing requirements of any stock exchange or national market system and as
otherwise required by law.

4. Any fringe benefits that Executive has received or currently is receiving
from the Companies or its affiliates shall cease effective with the Date of
Termination, except as otherwise provided for in this Release, in the Agreement
or by law.

5. The parties agree that the terms contained and payments provided for in the
Agreement are compensation for and in full consideration of Employee’s release
of claims under this Release, and Executive’s confidentiality, non-compete,
non-solicitation and non-disclosure agreements contained in the Agreement.

6. The Executive shall be under no duty or obligation to seek or accept other
employment and shall not be required to mitigate the amount of the Severance
Benefits (as defined and provided under the Agreement) by seeking employment or
otherwise, provided,

 

15



--------------------------------------------------------------------------------

however, that the Executive shall be required to notify the Companies if the
Executive becomes covered by a health or dental care program providing
substantially similar coverage, at which time health or dental care continuation
coverage provided under the Agreement shall cease.

7. Executive waives, releases, and forever discharges the Companies and each of
their direct or indirect parents, subsidiaries, affiliates, and any
partnerships, joint ventures or other entities involving or related to any of
the Companies, their parents, subsidiaries or affiliates, and all present or
former employees, officers, agents, directors, successors, assigns and attorneys
of any of these corporations, persons or entities (all collectively referred to
in this Release as the “Released”) from any and all claims, charges, suits,
causes of action, demands, expenses and compensation whatsoever, known or
unknown, direct or indirect, on account of or growing out of Executive’s
employment with and termination from the Companies, or relationship or
termination of such relationship with any of the Released, or arising out of
related events occurring through the date on which this Release is executed.
This includes, but is not limited to, claims for breach of any employment
contract; handbook or manual; any express or implied contract; any tort;
continued employment; loss of wages or benefits; attorney fees; employment
discrimination arising under any federal, state, or local civil rights or
anti-discrimination statute, including specifically any claims Executive may
have under the federal Age Discrimination in Employment Act, as amended, 29 USC
§§ 621, et seq.; emotional distress; harassment; defamation; libel; slander; and
all other types of claims or causes of action whatsoever arising under any other
state or federal statute or common law of the United States. Notwithstanding
anything in this Release to the contrary, nothing in this Release shall be
construed to waive, release or discharge the Companies from making any payments
or providing any benefits to Executive in accordance with the terms of the
Agreement after the Date of Termination

8. The Executive does not waive or release any rights or claims that may arise
under the federal Age Discrimination in Employment Act, as amended, after the
date on which this Release is executed by the Executive.

9. The Executive acknowledges and agrees that Executive has been advised in
writing by this Release, and otherwise, to CONSULT WITH AN ATTORNEY before
Executive executes this Release.

10. The Executive agrees that Executive received a copy of this Release prior to
executing the Agreement, that this Release incorporates the Companies’ FINAL
OFFER; that Executive has been given a period of at least twenty-two
(22) calendar days within which to consider this Release and its terms and to
consult with an attorney should Executive so elect.

11. The Executive shall have seven (7) calendar days following Executive’s
execution of this Release to revoke this Release. Any revocation of this Release
shall be made in writing by the Executive and shall be received on or before the
time of close of business on the seventh calendar day following the date of the
Employee’s execution of this Release at ProAssurance’s address at 100 Brookwood
Place, P. O. Box 590009, Birmingham, Alabama 35259-0009, Attention: President:
cc Secretary, or such other place as the Companies may notify Executive in
writing. This Release shall not become effective or enforceable until the eighth
(8th) calendar day following the Executive’s execution of this Release.

 

16



--------------------------------------------------------------------------------

12. Executive and the Companies acknowledge that they have read and understand
this Release, that they have had adequate time to consider this Release and
discuss it with their attorneys and advisors, that they understand the
consequences of entering into this Release, that they are knowingly and
voluntarily entering into this Release, and that they are competent to enter
into this Release.

13. This Release shall benefit and be binding upon the parties and their
respective directors, officers, employees, agents, heirs, successors, assigns,
devisees and legal or personal representatives.

14. This Release, along with the attached Agreement, sets forth the entire
agreement between the parties at the time and date these documents are executed,
and fully supersedes any and all prior agreements or understandings between them
pertaining to the subject matter in this Release. This Release may not be
modified or amended except by a written agreement intended as such, and signed
by all parties.

15. Except to the extent that federal law controls, this Release is to be
construed according to the law of the state of Delaware.

16. If any provision of this Release is determined to be unenforceable, at the
discretion of ProAssurance the remainder of this Release shall not be affected
but each remaining provision or portion shall continue to be valid and effective
and shall be modified so that it is enforceable to the fullest extent permitted
by law.

17. To signify their agreement to the terms of this Release, the parties have
executed it on the date set forth opposite their signatures, or those of their
authorized agents, which follow.

 

         EXECUTIVE     

 

Dated:                           Ross E. Taubman

 

17